Citation Nr: 0730867	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for black spots on 
lungs.

2.  Entitlement to service connection for discoloration on 
arms, shoulders, and chest.

3.  Entitlement to service connection for a scalp condition 
and lump on back of head.

4.  Entitlement to service connection for water blisters on 
bottom of feet.

5.  Entitlement to service connection for rash/acne of nose 
and cheeks.

6.  Entitlement to service connection for bilateral foot 
numbness and tingling.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a bilateral knee 
disability.

10.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In March 
2003, the RO denied service connection for bilateral hearing 
loss, tinnitus, coronary artery disease (claimed as heart 
condition), and chondromalacia of the bilateral knees.  The 
RO denied service connection for rash/acne of the nose and 
cheeks, right and left foot numbness and tingling, black 
spots on the lungs, a scalp condition, lump on back of head, 
water blisters on bottom of feet, and discoloration of arms, 
shoulders, and chest in September 2005.  In May 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

At the time of the hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the veteran submitted a waiver of RO consideration of the 
evidence.

The veteran's representative raised an informal claim for 
service connection for diabetes mellitus at the hearing.  
This matter is referred to the RO.

The issues of service connection for hearing loss, tinnitus, 
and a bilateral knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The National Personnel Records Center found no evidence 
that the veteran served in the Republic of Vietnam; and the 
veteran is not presumed to have been exposed to herbicides 
while serving on Homestead Air Force Base (in Florida).

2.  The preponderance of the medical evidence shows no 
relationship between any present disability manifested by 
black spots on the lungs and service.

3.  The preponderance of the medical evidence shows no 
relationship between any discoloration on the arms, 
shoulders, and chest and service.

4.  The preponderance of the medical evidence shows no 
relationship between any present scalp condition and lumps on 
the veteran's head and service.

5.  The preponderance of the medical evidence shows no 
relationship between any present disability manifested by 
water blisters on the feet and service.

6.  The preponderance of the medical evidence shows no 
relationship between any present acne/rash on the nose and 
cheeks and service.

7.  The medical evidence does not show any present disability 
manifested by 
bilateral foot numbness and tingling.

8.  A heart condition was not diagnosed in service or for 
many years thereafter; and the preponderance of the evidence 
shows no relationship between the present heart condition and 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by black spots on the lungs was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. A disability manifested by discoloration of the arms, 
shoulders, and chest was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

3.  A scalp condition and lumps on the head were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  A disability manifested by water blisters on the feet was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5.  Acne/rash on the cheeks was not incurred in or aggravated 
by active service and is not presumed to be related to any 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

6.  A disability manifested by bilateral foot numbness and 
tingling was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

7.  A heart condition was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2002 and May 2005.  The RO provided 
the appellant with notice pursuant to Dingess v. Nicholson in 
June 2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated in 
August 2006 and December 2006, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, there is no evidence that the 
claimed conditions were incurred in or aggravated by service.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for black spots on the 
lungs, discoloration on the arms, shoulders, and chest, lump 
on the back of his head, water blisters on bottom of his 
feet, rash/acne of the nose and cheeks, a scalp condition, 
bilateral foot numbness and tingling, and a heart condition.  
He contends that these conditions are due to exposure to 
herbicides in service.  

He testified that while serving at Homestead Air Force Base 
(which is in Florida) he loaded and offloaded Agent Orange 
onto several airplanes and that some barrels were leaking or 
had loose lids.  He recalled that they had to clean them up 
and wore no protective gear on the first day.  After they 
found out they were handling Agent Orange, the veteran 
indicated that they requested and were brought gloves, face 
shields, and aprons.  He further contends that he was exposed 
to herbicides serving in country in DaNang, the Republic of 
Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  

A stay currently is in effect for all claims where the 
veteran contends exposure to herbicide exposure based on 
service in the waters offshore the Republic of Vietnam and/or 
receipt of a Vietnam Service Medal.  See Haas v. Nicholson, 
No. 04-491 (U.S. Vet. App. August 16, 2006).  VA appealed 
this decision and the case currently is in litigation at the 
U.S. Court of Appeals for the Federal Circuit.  The stay does 
not apply to the veteran's case because he does not contend 
that he was exposed to herbicides in the waters offshore the 
Republic of Vietnam, but in country, and the personnel 
records do not show that he received a Vietnam Service Medal.

Contrary to the veteran's assertions, he is not shown to have 
served in the Republic of Vietnam.  VA requested the National 
Personnel Records Center (NPRC) to furnish the veteran's 
dates of service in Vietnam.  The NPRC responded in June 2005 
that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  

There also is no corroborative evidence to support the 
veteran's claims that he was exposed to herbicides in 
service.  While VA understands the veteran's argument that he 
was exposed to herbicides loading and unloading canisters 
from aircraft while stationed at Homestead Air Force base, 
there is no presumption of exposure to herbicides for service 
in the United States.  The Board also notes that even if 
herbicide exposure was shown, most of the disabilities the 
veteran is claiming, with the exception of any chloracne skin 
disorders found, are not presumed to be related to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).

Therefore, VA's analysis will focus on whether there is 
evidence of in-service incurrence on a direct basis (or in 
the case of the heart condition, under the presumptions of 
38 C.F.R. § 3.307, 3.309).

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Black spots on lungs

The veteran submitted a statement that he was told he had 
black spots on his lungs due to breathing in chemicals and 
fumes.  He also noted that he was told his cigarette smoking 
did not help.

A September 1993 private chest x-ray report notes that post 
inflammatory changes were present in the right apex and that 
the veteran had some blebs and bullae in both apices.  The 
conclusion was early emphysematous changes.  A June 1994 
private medical record notes that a chest x-ray revealed 
bilateral apical thickening and small irregular nodules in 
both lower lung fields between the ribs, which were 
consistent with pulmonary fibrosis.  A September 1996 private 
medical record notes an assessment of bronchitis, secondary 
to chemical exposure.  Private medical records also note a 
history of asthma. 

Upon review, however, none of these disorders are shown to be 
related to the veteran's service.  
 
The service medical records are negative for any disorders in 
the lungs.  There also is no evidence of continuity of 
symptomatology of these disabilities from service or during 
the 26 years before any of these disabilities were shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).   

Additionally, the medical records point to other factors as 
potential causes for any lung disorders.  The veteran 
reportedly had a 30-year two pack-per-day smoking history, 
from ages 18 to 46 or 48, as noted on private medical records 
dated from 1993 to 1999.  A June 1994 private medical record 
noted that a long history of cigarette smoking suggested 
underlying obstructive lung disease.  This record further 
noted that the veteran had been exposed to fiberglass 
insulation while working at Boeing.  A September 1996 private 
medical record showing the assessment of bronchitis, 
secondary to chemical exposure, noted that the veteran 
reportedly had been cleaning the bathroom with Pine Sol and 
had complaints of his lungs hurting, shortness of breath, 
dyspnea at rest and with exertion, and coughing up bloody 
phlegm.

Although the veteran has argued that he has black spots on 
the lungs related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between any present disorder of the lungs and 
service.

The preponderance of the evidence is against the service 
connection claim for black spots on the lungs; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Discoloration on arms, shoulders, and chest

The veteran contends that he has a blotching discoloration to 
his skin on his arms, shoulders, and chest related to his 
service.

A March 1994 private medical record notes that the veteran 
broke out on his shoulder area due to a reaction to 
prescription medication.  A February 2004 VA Agent Orange 
examination report shows a diagnosis of chloracne of the 
forearms and wrists.  A July 2005 VA dermatology record also 
shows a finding of mildly red, scaly patches on the trunk and 
upper extremities.  

There is no indication, however, that these findings are 
related to service.  The service medical records note an ant 
bite to the left forearm in January 1967, which became 
infected, but are otherwise negative for any findings related 
to the skin on the arms, shoulders, or chest.  Additionally, 
even if exposure to Agent Orange in service was shown, 
chloracne was not diagnosed until 2004, which is well after 
the one year presumptive period pursuant to 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.

Although the veteran has argued that he has a current 
disability manifested by discoloration on the arms, 
shoulders, and chest related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
no relationship between any disability manifested by 
discoloration on the arms, shoulders, and chest and service.

The preponderance of the evidence is against the service 
connection claim for discoloration on the arms, shoulders, 
and chest; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Scalp condition including lump on back of head

The veteran asserts that he has a scalp condition and a 
constantly reappearing lump on the back of his head, which he 
relates to his service.

A July 2005 VA dermatology record shows findings of mildly 
red, scaly patches on the hairline area, especially the 
occipital area.  There is no medical evidence relating this 
finding to service, however.  The service medical records are 
negative for any skin problems on the scalp or head.  
Additionally, there is no evidence of continuity of 
symptomatology of this disability from service or during the 
38 years before it was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

Although the veteran has argued that he has a current scalp 
condition and lumps on the back of his head related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relationship 
between any scalp condition including lumps on the veteran's 
head and service.  

The preponderance of the evidence is against the service 
connection claim for a scalp condition and lump on the back 
of the head; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Water blisters on bottoms of feet

VA medical records dated from July 2005 to July 2006 show an 
assessment of tinea pedis.  The veteran reportedly had 
maceration between the toe webs and mild erythema and 
scaliness on the plantar surface of the left extremity.  

There is nothing in the record, however, to relate this 
finding to service.  The service medical records are negative 
for any findings of skin disorders on the feet.  There also 
is no evidence of continuity of symptomatology from service 
or during the 38 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran relates his current tinea pedis to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the current tinea pedis and service.  

The preponderance of the evidence is against the service 
connection claim for tinea pedis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Rash/acne of nose and cheeks

A February 2004 VA medical record notes a diagnosis of 
chloracne on the face.  VA dermatology records dated from 
July 2005 to July 2006 show findings of a small sebaceous 
cyst on the right cheek.  The veteran reported in July 2005 
that he had an erythematous rash and "draining sores" on 
his face.  

The record, however, does not show any relationship between 
these findings and service.  The service medical records are 
negative for any findings of skin disorders on the face.  
Even if the veteran was shown to have exposure to Agent 
Orange in service, the first finding of chloracne of the face 
was 37 years after service, which is well after the one year 
presumptive period pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of these disabilities from service or during 
the 37 years before any of these disabilities were shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).   A March 1994 
private medical record notes that the veteran's face was 
broken out but this was attributed to a reaction to 
prescription medication; and by June 1994, a private medical 
record notes that the veteran's skin was clear.  

Although the veteran has argued that his current rash/acne of 
the nose and cheeks is related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the present skin disorders 
on the face and service.

The preponderance of the evidence is against the service 
connection claim for rash/acne of the nose and cheeks; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral foot numbness and tingling

The veteran seeks service connection for bilateral foot 
numbness and tingling.  He testified that he has experienced 
this for years but never sought treatment.  

The record does not show any current disability manifested by 
bilateral foot numbness and tingling.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The service medical records also are negative.  A January 
1965 medical record notes that a tire fell on the veteran's 
left foot and that he had complaints of pain and swelling.  
X-rays were negative.  Physical examination revealed 
tenderness across the dorsum of the foot with no swelling and 
a slight contusion.  He was seen again in February 1965 with 
slight persistent pain in the left foot and tenderness over 
the proximal head of the first metatarsal.  The impression 
was resolving sprain.  The only other finding related to the 
feet in service is an assessment of pes cavus, which was 
noted at entry into service.  

Although the veteran asserts that he has a present disability 
manifested by bilateral foot numbness and tingling, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not show peripheral neuropathy or any present disability 
manifested by foot numbness and tingling related to service.

The preponderance of the preponderance of the evidence is 
against the service connection claim for bilateral foot 
numbness and tingling; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Heart condition

The veteran testified that his heart condition started in 
service from pain medication he was given for his knees and 
elbow.  He recalled experiencing a tremendous pain in his 
chest and that his heartbeat slowed down.

The record shows medical evidence documenting a history of 
coronary artery disease since at least 1994.

A September 1993 private medical record shows the veteran had 
complaints of sharp chest pain, which was noted to be 
atypical for cardiac disease and might be related to 
inflammation or old injuries.  His lightheadedness, loss of 
consciousness and chest pressure, however, were found to be 
worrisome for significant cardiac disease, most likely 
ischemic with his history of tobacco, elevated cholesterol, 
family history, and evidently hypertension.  An October 1993 
private medical record notes that the veteran had presumed 
Prinzmetal's angina and some continuing atypical chest pains.

A March 1994 private medical record notes that the veteran 
was seen for complaints of shortness of breath.  He was found 
to have multiple cardiac risks and significant symptoms 
suggestive of cardiac ischemia but with basically negative 
thallium testing and coronary artery disease by angiography.  
He also had hypertension marginally controlled.

A May 1994 private echocardiogram report notes that the 
veteran had a diagnosis of heart failure and chest pain.  
Separate May 1994 private medical records show assessments of 
congestive heart failure.

In November 1997, a private medical record notes that the 
veteran was two years status post posterior myocardial 
infarction with subsequent congestive heart failure.  A July 
1999 private medical record notes the veteran had an abnormal 
single-photon emission computed tomography (SPECT) Thallium 
myocardial study, with evidence for antero-apical 
hypoperfusion or scar.  An October 2006 private hospital 
record shows a discharge diagnosis of acute myocardial 
infarction.

Although the veteran has a current heart condition, the 
record does not show any probative medical evidence relating 
this condition to his service.  The service medical records 
are negative for any findings related to the heart.  The 
veteran reportedly had treatment for his elbow and knee in 
service but there is no documentation of any heart 
complications as a result of any pain medication prescribed.
 
The first diagnosis of a heart condition was in 1994, which 
is 27 years after service; so the veteran's heat disease is 
not presumed to be related to service.  See 38 C.F.R. 
§§ 3.307, 3.309.  There also no medical evidence of any 
continued symptomatology of a heart condition from service or 
during the 27 years before the present heart condition was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   
Additionally, the medical records document multiple risk 
factors for heart disease, unrelated to service, including 
history of tobacco, elevated cholesterol, family history, and 
hypertension.

Although the veteran has argued that his current heart 
disease is related to his service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between his present heart condition and service.

The preponderance of the evidence is against the service 
connection claim for a heart condition; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for black spots on lungs is 
denied.

Entitlement to service connection for discoloration on arms, 
shoulders, and chest is denied.

Entitlement to service connection for a scalp condition and 
lump on back of head is denied.

Entitlement to service connection for water blisters on 
bottom of feet is denied.

Entitlement to service connection for rash/acne of nose and 
cheeks is denied.

Entitlement to service connection for bilateral foot numbness 
and tingling is denied.

Entitlement to service connection for a heart condition is 
denied.


REMAND

Additional development is necessary before determinations can 
be made on the veteran's service connection claims for 
bilateral hearing loss, tinnitus, and a bilateral knee 
disability.

Regarding the hearing loss and tinnitus claims, current 
private audiograms in September 2003 and April 2007 show 
diagnoses of bilateral sensorineural hearing loss.  A January 
1998 private medical record notes complaints of ears ringing, 
which started six weeks prior after an upper respiratory 
infection.  The veteran also testified as to the presence of 
tinnitus, which he indicated he first noticed three to four 
years after service.  Tinnitus is defined as a noise in the 
ears, such as ringing, buzzing, roaring, or clicking.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
1714.  The veteran is competent to testify as to that which 
he can observe or experience, including complaints of 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service personnel and medical records 
corroborate the veteran's contentions of exposure to loud 
noise in service.  He testified that he had to check the 
hydraulic pumps in the cockpits of the planes and was around 
jet engine noise, which was quite deafening.  He noted that 
he did not wear ear protection all of the time, particularly 
when he was working on the planes.  The DD-Form 214 shows the 
veteran served in the U.S. Air Force and that his Military 
Occupational Specialty was Aircraft Mechanic.  A July 1964 
hearing conservation data form notes that the veteran's noise 
exposure included jet engine noise and that his primary work 
area was on the flight line.  It was noted that he wore 
hearing protection.

As the record shows current hearing loss and tinnitus and 
evidence of exposure to acoustic trauma in service, a medical 
opinion is necessary to determine whether there is any 
relationship between these.  The veteran testified that he 
worked at Boeing as a mechanic after service and that there 
was noise exposure, but he wore ear plugs.  A September 2003 
private audiogram report notes the veteran had not had any 
noise exposure for the past 24 years.

Regarding the veteran's knee claim, a May 1996 private 
medical records show degenerative joint disease of both 
knees.  A February 2004 VA medical record also notes chronic 
degenerative changes in the knees.

The veteran testified that in basic training there was a 
slight lesion and that during marches he was uncoordinated 
and got kicked in the knees and had to go on sick call to get 
water drained from the left knee.  He indicated that he has 
had problems with his knee on and off since then.  He further 
testified that he had no problems with his knees prior to 
service. 

The service medical records show a discharge diagnosis of 
chondromalacia, both knees, loose body left knee, and 
bilateral subluxating patella in January 1967.  X-ray 
examination also showed a tripartite patella on the left.  It 
was the examining physician's opinion that he had a 
tripartite patella on the right, as well.  The entrance 
examination in November 1963 shows a normal lower extremity 
examination; but a January 1964 service medical record notes 
that the veteran had a history of chronic left knee pain and 
had injured his knee at age 8, and had subsequently re-
injured it since during sandlot football.  A November 1966 
orthopedic record notes that the veteran began to experience 
"water on his knee" during basic training in 1963 and that 
it eventually became necessary to aspirate the fluid.  At the 
1966 examination he had pain in the knee, primarily medially, 
with prolonged walking or standing.  His knee did not lock 
but would swell and become painful.  On physical examination, 
the diagnoses were loose body left knee, bilateral 
subluxating patella, and chondromalacia, lateral femoral 
condyle, possibly secondary to subluxation of the patella.  
The veteran was recommended for a discharge from service with 
a note that these conditions existed prior to service.  The 
physician, who conducted the consultation, found that the 
swelling on the knee could not be considered a line of duty 
(injury) since it more than likely would have occurred 
whether or not the veteran was in basic training.  The 
physician noted that the loose body may have arisen from an 
osteochondral fracture of the lateral femoral condyle. 

It is not clear from the record whether the veteran had a 
knee condition prior to service, and if so, whether this 
condition was aggravated by his service.  All that is noted 
is that the veteran had complaints of knee pain prior to 
service at age 8.  The record notes a reinjury during sandlot 
football but does not indicate whether this is prior to or 
during service.  If a pre-existing condition is noted, a 
medical opinion is necessary to determine whether there was 
aggravation in service.  If there is no pre-existing 
condition found, a medical opinion still is necessary to 
determine whether there is any relationship between the 
present bilateral knee disability and service.  Additional 
evidence to be considered includes a post-service September 
1993 private medical record, which notes that the veteran had 
been a rodeo rider and worked various manual jobs and had 
chronic pain in the knees.  A December 1993 private medical 
record notes that the veteran reported wear and tear 
arthritis secondary to his old rodeo days where he had 
multiple traumas.  A February 2004 VA medical record also 
notes that the veteran fell on his right knee while carrying 
his grandchild and had a possible meniscal injury in a 
setting of chronic degenerative changes.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the veteran's current bilateral 
sensorineural hearing loss and tinnitus 
are related to acoustic trauma in service.    

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of the veteran's bilateral knee 
disability.  The examiner should provide 
an opinion on the following:

(a)  Whether there is clear and 
unmistakable evidence that any left and/or 
right knee disability pre-existed his 
service, to include whether any such knee 
disorder was congenital or developmental 
in nature; and if so, whether the 
veteran's left and/or right knee 
disability was aggravated by his service, 
to include whether a superimposed injury 
or disease was first shown in service.   

(b)  Whether it is at least as likely as 
not that any current left and/or right 
knee disability is related to service, to 
include to the chondromalacia shown at 
service discharge.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished 
and the claims then should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case (SSOC) should be issued containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


